DETAILED ACTION
This action is responsive to the application filed on July 24, 2020, which is a continuation of PCT/EP2018/063515, filed on May 23, 2018.
Claims 1-17 are pending and are presented to examination.
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

Examiner Notes
Examiner cites particular columns, paragraphs, figures and line numbers in the references as applied to the claims below for the convenience of the applicant. Although the specified citations are representative of the teachings in the art and are applied to the specific limitations within the individual claim, other passages and figures may apply as well. It is respectfully requested that, in preparing responses, the applicant fully consider the references in their entirety as potentially teaching all or part of the claimed invention, as well as the context of the passage as taught by the prior art or disclosed by the examiner. 

Information Disclosure Statement
As required by M.P.E.P. 609, the applicant’s submission of the Information Disclosure Statement dated September 03, 2020 is acknowledged by the examiner and the cited references have been considered in the examination of the claims now pending.

Drawings
The drawings filed on July 24, 2020 are acceptable for examination purposes.

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Claims 16-17 are rejected under 35 U.S.C. 101 because the claimed invention is directed to non-statutory subject matter.  	Claim 16 recites "A device for version management, comprising: a storage". According to Applicant's specification, such storage may be a shared storage, therefore, the storage is interpreted as a database/repository implemented only in software. See MPEP 2106. It is suggested that Applicants amend this claim by adding either a processor or memory to ensure the system is implemented in statutory subject matter. For example, Applicants could amend the claim as follows: -- A device for version management, comprising: a processor; and a memory;   	Dependent claim 17 do not overcome the deficiency of the base claim and, therefore, are rejected for the same reasons as the base claim.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(d):
(d) REFERENCE IN DEPENDENT FORMS.—Subject to subsection (e), a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

The following is a quotation of pre-AIA  35 U.S.C. 112, fourth paragraph:
Subject to the following paragraph [i.e., the fifth paragraph of pre-AIA  35 U.S.C. 112], a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

Claims 13-15 are rejected under 35 U.S.C. 112(d) or pre-AIA  35 U.S.C. 112, 4th paragraph, as being of improper dependent form for failing to further limit the subject matter of the claim upon which it depends, or for failing to include all the limitations of the claim upon which it depends. Applicant’s claim 13 was initially determined to be a dependent claim because of its reference to claim 1 (MPEP §608.01 (n) II). However, per claim 13 to claim 1 simply functions as a cross reference. The reference to claim 1 is not phrased so as the “system for version management” of claim 13, respectively, to further limit the device of claim 1; but is instead phrased as: claim 13 is drawn to a system for version management that incorporates the limitations recited in claim 1. While a dependent claim is required to make an express reference to a prior claim from which it depends, it does not follow that reference to another/prior claim indicates the claims is intended to be a dependent claim. Applicant may cancel the claim(s), amend the claim(s) to place the claim(s) in proper dependent form, rewrite the claim(s) in independent form, or present a sufficient showing that the dependent claim(s) complies with the statutory requirements.

The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 7 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention. Claim 7 recites the limitation "wherein the dependency of the parent instance on the child instance…" in line 1.  There is insufficient antecedent basis for this limitation in the claim.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1-17 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Reddy et al. (US Pub. No. 2004/0103393 – hereinafter Reddy).
With respect to claim 1, Reddy teaches a device for version management of a plurality of entity instances, the device comprising a processor configured to:   	- read an entity model and a versioning model from a storage, wherein the entity model describes a plurality of entities and a relationship of each entity in the plurality of entities, and wherein the versioning model describes a relationship for versioning of entities in the entity model (see abstract, tool for versioning and configuration management of object models in a computing system has a component container for grouping objects to form a component containing the objects, the objects having properties and associations. See figures 2-3, 5A-5B, 6 and 8 (and related paragraphs) and paragraphs [0021]-[0022], [0031], [0033]-[0035], a meta-modeling framework is provided that defines a hierarchical structure for enabling a programmable visual user interface for diagrammatical notation and editing of abstract models. The framework of this example enables end-users to easily specify visual diagrammatic notation for modeling abstractions of a particular view of a system component introduced by them.  It is noted herein that the framework of this example is mappable to a subset of Object Management Group's (OMG) meta-modeling standard meta object facility (MOF). See paragraph [0050], a pattern specifies a set of model instance graphs in a workspace. Each instance graph is rooted at a model element that is an instance of the meta-object root node.  This simply means that there are separate graphs describing separate models in the workspace, each model element being an instance (user model) of a meta object described in the pattern node. In practice of the present invention, model comparisons are conducted along each model-instance graph specified by a particular pattern. See paragraphs [0072], [0074]-[0075], [0079]-[0080], a unique versioning and configuration management system is provided for versioning models and assembling them into useful configurations.  The system is patterned after the tri-level meta meta model framework. A meta association has a mandatory source meta object with cardinality many to one, and a mandatory destination meta object with cardinality many to one.  Following the tri-level framework and relationship rules described with reference to FIG. 1 and FIGS. 5A and 5B, a versioning and configuration method and system is provided for performing model versioning and management of complex modeled configurations). Examiner notes: meta-model (i.e. entity model) and versioning model including association/relationship of the plurality of entities).  	- generate an instance versioning model, based on the entity model and the versioning model, wherein the instance versioning model describes a relationship of a first entity instance and a second entity instance (see figure 6 and paragraph [0079] a meta association has a mandatory source meta object with cardinality many to one, and a mandatory destination meta object with cardinality many to one.  Following the tri-level framework and relationship rules described with reference to FIG. 1 and FIGS. 5A and 5B, a versioning and configuration method and system is provided for performing model versioning and management of complex modeled configurations. See paragraphs [0081]-[0082], information system model 600 comprises at least one configuration container (601) and at least one component (602) having at least one component version (604) containing one or more modeled objects (603).  Configuration 601 can be thought of as a configuration container and may contain one or more configurations as illustrated herein by an associated loop labeled Contains with Cardinality is many to many in the association between configuration 601 and component version 604 of model 600 meaning that one configuration may contain many versioned components and that a single versioned component may be shared by many configurations. See paragraphs [0084], [0086], component version 604 is a version of component 602.  Component 602 is a construct used to partition modules of a complex information system.  In other words, each module of an information system can be mapped to one or more components analogous to component 602.  A component 602 can have many versions. Cardinality between component version 604 and component 602 is many to 1. A component version belongs to only a single component, however a single component can have many component versions. Component version 604 can be derived directly or indirectly from another component version in that there may be many component versions thus derived from an original version, each version having different attributes).    	- assign, in case of a version change of the first entity instance or the second entity instance, a new version to the first entity instance, based on the instance versioning model (see paragraphs [0086], [0090]-[0092], as components are evolved using the tool, a component hierarchical tree of successive component versions visible to a user operating a GUI is created to enable historical tracking of changes made at the component level.  A new component version may contain new introduced objects that are not present in earlier versions of the component as well as objects that A versioned component then contains changes to objects (functions, attributes, associations, properties) that are not recognizable or visible to other component versions containing the same original objects. Furthermore, see paragraph [0101]-[0102], [0110], the design configuration is derived from the analysis configuration and within the design configuration, new component versions are derived to make design related changes) and   	- store the new version in the storage (see paragraphs [0014], [0017], [0101] and claim 6, version tracking facility).  	With respect to claim 2, Reddy teaches wherein the device is further configured to   	- receive entity information provided to the device, wherein the entity information includes version information regarding the first entity instance and/or the second entity instance (see paragraphs [0014], [0017]-[0018], [0060] and figures 6-8 (and related paragraphs), version information of the instances, (e.g. version 1.0, version 2.0)).  	With respect to claim 3, Reddy teaches wherein the processor is further configured to determine the version change of the first entity instance or the second entity instance, based on the entity information (see paragraphs [0090], [0092], component versioning guarantees change isolation in terms of object modification.  For example, objects within a given component version can be changed wherein the changes are not visible to other versions of that component.  Conceptually,   	With respect to claim 4, Reddy teaches wherein the processor is further configured to assign the new version to the first entity instance based on the entity information (see figures 6, 8 and paragraphs [0080]-[0092], component version 604 is a version of component 602.  Component 602 is a construct used to partition modules of a complex information system.  In other words, each module of an information system can be mapped to one or more components analogous to component 602.  A component 602 can have many versions.  Cardinality between component version 604 and component 602 is many to 1.  A component version belongs to only a single component, however a single component can have many component versions.  Component version 604 can be derived directly or indirectly from With respect to claim 5, Reddy teaches wherein the new version includes version information regarding the first entity instance and the second entity instance (see at least figure 8, banking app version 2 (i.e. newer) having information for the entities (e.g. business partner module V1.0 and Account Module V2.0).  	With respect to claim 6, Reddy teaches wherein the second instance is a child instance and the first instance is a parent instance, directly or indirectly depending on the child instance (see paragraphs [0052]-[0053], [0057]-[0070], pseudo code managing the root node (i.e. parent) and children nodes of the instances. In a preferred embodiment of the invention, difference data is presented in a user display window that has a left half and a right half, each containing a tree control corresponding to the source and destination workspaces respectively.  A root node in the difference tree represents the workspace.  The first level tree nodes are created from diffObjectArr of DiffWorkSpace.  In a preferred embodiment there are tree node pointer (treeNodePtr) members of corresponding difference objects (DiffObjects).  Pointers are stored therein pointing to corresponding tree nodes.  Each tree node also stores a pointer to its corresponding DiffObject.  These pointers are stored in a difference object pointer (diffObjectPtr) member provided to the node.  A double click cursor action on a tree node by a user operating in the window interface creates child With respect to claim 7, Reddy teaches wherein the dependency of the parent instance on the child instance is described by a tree structure in the instance versioning model (See paragraph [0006], the inventor knows of a software tool for computing, displaying, and reconciling differences in at least two object-oriented workspaces under comparison.  The system, referenced in the cross-reference section of this specification as U.S. patent application Ser.  No. 10/059,696, reconciles the found differences by merging the workspaces.  The system provides at least one object association graph used as a modeled template for defining the nodes and node paths involved in the difference computation, a data tree structure for displaying element hierarchy symmetrically in each of the compared workspaces, an executable function for merging the separate workspaces to reconcile the found differences, and an interactive user display window for visualizing and directing the process.  The tool is characterized in that a user monitors the data structures in each workspace from the display window and executes the difference and merge operations through interaction with the data structure. See paragraph [0013], object ownership attributes of the inter-component associations define dependency relationships between the component versions.  Also in a preferred aspect, object evolution includes object modification within a component version, object introduction to a component version, and object deletion from a component version. See paragraphs [0052]-[0053], It is noted in this abstract example that a difference object 407 maps to a pattern node (PNode) 401, which is analogous to the node 301 described with reference to the pattern model 300 of FIG. 3.  	With respect to claim 8, Reddy teaches wherein the entity model further describes at least one inventory being a logical or physical unit to which entities or entity instances can be assigned (see figure 8, inventories 801 and 802).  	With respect to claim 9, Reddy teaches wherein the entity model further describes a first inventory, and wherein the first entity instance and the second entity instance are assigned to the first inventory (see paragraph [0017], in one embodiment in step (b), the component is versioned as a first created component.  With respect to claim 10, Reddy teaches wherein the entity model further describes a first inventory and a second inventory, wherein the first entity instance is assigned to the first inventory, and wherein the second entity instance is assigned to the second inventory (see paragraph [0102], the addition of the With respect to claim 11, Reddy teaches wherein a relationship of the first entity instance and the second entity instance corresponds to a relationship defined in the entity model and to a relationship defined in the versioning model (see abstract, tool for versioning and configuration management of object models in a computing system has a component container for grouping objects to form a component containing the objects, the objects having properties and associations. See figures 2-3, 5A-5B, 6 and 8 (and related paragraphs) and paragraphs [0021]-[0022], [0031], [0033]-[0035], a meta-modeling framework is provided that defines a hierarchical structure for enabling a programmable visual user interface for diagrammatical notation and editing With respect to claim 12, Reddy teaches wherein an entity includes [[a service and/or a resource and/or]] a product (see figure 8 and paragraph [0082], showing a product (e.g. banking system)).With respect to claim 13, Reddy teaches a system for version management of a plurality of entity instances, comprising: a storage, a first device according to claim 1, and a first entity instance and a second entity instance (see figure 8 and paragraph [0112], the method and apparatus of the present invention may be applied to commercial model repository systems that support a variety of modeling languages and GUI interfaces). Furthermore, see the rejection of claim 1).  	With respect to claim 14, Reddy teaches wherein the first device is configured to receive entity information including version information regarding the first entity instance from the storage (see paragraphs [0014], [0017]-[0018], [0060] and figures 6-8 (and related paragraphs), version information of the instances, (e.g. version 1.0, version 2.0)).  	With respect to claim 15, the claim is directed to a system that corresponds to the device recited in claim 1, respectively (see the rejection of claim 1 above). It is worth mentioning Reddy uses a versioning tool running in an apparatus, one skilled person in the art would also know this tool may be used in multiple apparatus to perform the same procedure as mentioned above).  	With respect to claim 16, Reddy teaches a device for version management, comprising: a storage storing a data structure, the data structure including an entity model and a versioning model, wherein the entity model describes a plurality of entities and a relationship of each entity in the plurality of entities, and wherein the versioning model describes a relationship for versioning of entities in the entity model (see the rejection of claim 1 and paragraphs [0074], [0101], the framework of this example enables end-users to easily specify visual diagrammatic With respect to claim 17, Reddy teaches wherein the entity model further includes a version container model for storing at least one version container instance in a version container entity, wherein the version container instance relates to a version of an entity instance (see abstract and paragraphs [0012], [0016], [0081], a tool for versioning and configuration management of object models in a computing system is provided and includes a component container for grouping objects to form a component containing the objects, the objects having properties and associations; and, a configuration container for grouping the assembled components to form a configuration. See paragraph [0085], component 602 is a container for model elements like objects, properties and associations.  For example, object 603 is placed in or is contained by component 602.  An object upon its creation is placed in a component and carries the components identity and version number.  All versioning of models is performed, in a preferred embodiment, at the component level.  This is due to the .  	
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.   	Lang et al. (US Pub. No. 2011/0093916) set forth a system and method for managing and analyzing security requirements in reusable models.  At least one functional model, at least one security implementation model, at least one requirement model, and meta models of the models are read by a reader.  A correspondence between the functional model, security implementation model, and the requirements model is analyzed, whereby the correspondence indicates that compliance/security/accreditation requirements defined in the requirement model match with security objectives implemented by controls defined by the security implementation model.  Next, it is determined whether correspondence is or is not given based on the analysis of the correspondence and then evidence is generated based on the analysis of the correspondence and the determination and the impact of changes is analyzed (see abstract).
  	Severin (US Pub. No. 2005/0005261) provides meta-implementation layer comprising: a metamodel repository containing a plurality of descriptors; a plurality of implementations for providing access to software components described by the plurality of descriptors; a metametamodel repository including a plurality of metamodel descriptors for describing the descriptors and a plurality of metamodel implementations for describing said implementations, wherein the meta-implementation layer provides 
  	Any inquiry concerning this communication or earlier communications from the 
examiner should be directed to Anibal Rivera Cruz whose telephone number is (571) 270-1200.  The examiner can normally be reached on EST. 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Hyung S. Sough can be reached on 571-272-6799.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/ANIBAL RIVERA/Primary Examiner, Art Unit 2192